             Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20 1 of 14. PageID #: 6




                                            NAILAH K. BYRD
                                    CUYAHOGA COUNTY CLERK OF COURTS
                                                     1200 Ontario Street
                                                    Cleveland, Ohio 44113




                                              Court of Common Pleas


                                    New Case Electronically Filed: COMPLAINT
                                                July 14,2020 12:38


                                           By: ALAN I. GOODMAN 0012660

                                                Confirmation Nbr. 2030797



  DONALD HARRISON, ET AL                                                    CV 20 934850

           vs.
                                                                  Judge: KELLY ANN GALLAGHER
  PINPOINT PAINTING, LLC, ET AL




                                                     Pages Filed: 7




Electronically Filed 07/14/2020 12:38 / / CV 20 934850 / Confirmation Nbr. 2030797 / CLCR1
             Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20 2 of 14. PageID #: 7



                                     IN THE COURT OF COMMON PLEAS
                                         CUYAHOGA COUNTY. OHIO



      DONALD HARRISON                                         )      CASE NO.
      18337 Ferncliffe                                        )
      Cleveland. OH 44135                                     )      JUDGE
                                                              )
                   and                                        )
                                                              )      COMPLAINT WITH CLASS
                                                              )      ACTION ALLEGATIONS
      MICHAEL A. HARRISON
      14326 Gallatin                                          )
      Brook Park. OH 44142                                    )      (JURY DEMAND ENDORSED
                                                              )      HEREIN)
                                Plaintiffs                    )
                                                              )
                   vs.                                        )
                                                              )
      PINPOINT PAINTING. LLC.                                 )
      8001 Sweet Valley Dr. #10                               )
      Valley View. OH 44125                                   )
                                                              )
                   and                                        )
                                                              )
      DOUG RAHMY                                              )
      c/o Pinpoint Painting. LLC                              )
      8001 Sweet Valley Dr. #10                               )
      Valley View. OH 44125                                   )
                                                              )
                   and                                        )
                                                              )
      ZAK FORSYTHE                                            )
      c/o Pinpoint Painting. LLC                              )
      8001 Sweet Valley Dr. #10                               )
      Valley View. OH 44125                                   )
                                                              )
                                Defendants                    )




              1.      Plaintiffs Donald Harrison and Michael                Harrison bring this action against

     Defendants Pinpoint Painting. LLC. and its owners Doug Rahmy and Zak Forsythe to recover

     unpaid overtime compensation under provisions of the Fair Labor Standards Act of 1938. as



Electronically Filed 07/14/2020 12:38 / / CV 20 934850 / Confirmation Nbr. 2030797 / CLCR1
             Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20 3 of 14. PageID #: 8



     amended, 29 U.S.C. § 201 etseq. (the “FLSA”) and the Ohio Minimum Fair Wage Standards Act,

     O.R.C. § 4111.01 et seq., and in particular R.C. 4111.03 which requires an employer to pay an

     employee time and a half his wage rate for hours worked in excess of 40 hours in any one work

     week as well as the Ohio Constitution, Article II, § 34(A). Plaintiffs also bring this action to

     recover unpaid wages under R.C. 4113.15.

             2.       Plaintiffs brings this action on behalf of others similarly situated.

              3.      Plaintiffs worked as painters and performed other duties for the defendants from

     approximately September 1, 2014 until on or about June 11, 2020 and regularly worked more

     than 40 hours but were not paid the overtime premium which the law requires.

             4.       Plaintiff Donald Harrison earned $22.00 per hour and plaintiff Michael

     Harrison earned $21.00 per hour.

                                                   COUNT ONE

                                  Violation of the Fair Labor Standards Act

              5.      At all times material to this action, Defendant Pinpoint Painting, LLC was an

     enterprise engaged in commerce or in the production of goods for commerce as defined by §

     203(s)(1)(A) and (B) of the FLSA.

              6.      At all times material, the defendants Rahmy and Forsythe employed the plaintiffs

     in an hourly, non-supervisory, non-exempt position and were both employers as defined under the

     law.

              7.      At all times relevant to this action, Defendants employed Plaintiffs in hourly, non­

     exempt positions.




Electronically Filed 07/14/2020 12:38 / / CV 20 934850 / Confirmation Nbr. 2030797 / CLCR1
             Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20 4 of 14. PageID #: 9



                8.    At all times material in this action, Plaintiffs were both “employees” of the

     Defendants as defined by § 203(e)(1) of the FLSA and have worked for them within three years

     preceding the filing of this lawsuit.

                9.    Plaintiffs constantly worked more than 40 hours per week and while they were paid

     their regular hourly rates they were not paid the premium whenever they worked more than 40

     hours in any work period.

                10.   Defendants intentionally, willfully and/or with reckless disregard of the law, failed

     to pay the Plaintiffs the overtime premium according to the provisions of § 207 of the FLSA, which

     requires employers to pay non-exempt employees for work in excess of forty (40) hours per week

     at a rate not less than one and one-half times the regular rate at which they were employed.

                11.   For the last three years, the Defendants had aware of the requirements of the FLSA

     and the corresponding regulations. Despite this knowledge, Defendants failed to pay the Plaintiffs

     the overtime premium as required by the FLSA.

                12.   Defendants engaged in a pattern and practice of violating the provisions of the

     FLSA by failing to pay Plaintiffs in accordance with § 207 of the FLSA.

                13.   As a direct and proximate result of the Defendants violation of the FLSA, Plaintiffs

     have suffered damages by failing to receive the total compensation in which they are entitled

     pursuant to § 207 of the FLSA.

                14.   As a direct and proximate result of the Defendants violation of the FLSA, Plaintiffs

     will face the prospect of paying tax penalties when and if they receive the compensation they are

     due and will have to incur extra expenses when they file amended state, federal and local tax

     returns.




Electronically Filed 07/14/2020 12:38 / / CV 20 934850 / Confirmation Nbr. 2030797 / CLCR1
            Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20 5 of 14. PageID #: 10



              15.     In addition to the amount of unpaid wages owed to the Plaintiffs, they are entitled

     to recover an equal amount in addition to those damages as liquidated damages pursuant to 29

     U.S.C. § 216(b). They are also entitled to pre-judgment interest on the damages.

              16.     Defendants failed to make a good faith effort to comply with the FLSA.

              17.     Plaintiffs are entitled to an award of attorney fees pursuant to 29 U.S.C. § 216(b).

                                                    COUNT TWO

                          Violation of the Ohio Minimum Fair Wage Standards Act

              18.     Plaintiffs incorporate herein by reference the foregoing allegations of this

     Complaint.

              19.     Plaintiffs bring this claim to recover unpaid overtime compensation under Ohio

     Revised Code §§ 4111.03 and 4111.10, as well as Article II, Section 34(a) of the Ohio Constitution.

             20.      The acts of which Plaintiffs complain are in violation of the Ohio Minimum Fair

     Wage Standards Act and Article II, Section 34(a) of the Ohio Constitution.

             21.      In addition to the amount of unpaid minimum wages owing to Plaintiffs, they are

     also entitled to recover an equal amount in addition to those damages as liquidated damages

     pursuant to Ohio Revised Code § 4111.14 and Article II, Section 34(a) of the Ohio Constitution,

     as well the right to recover other costs and attorney fees.

                                                       COUNT THREE

                                         Violation of Ohio Revised Code 4113.15

             22.      Plaintiffs incorporates herein by reference the foregoing allegations of this

     Complaint.

             23.      Ohio Revised Code §4113.15 requires an employer to pay all wages due and owing

     within the time period specified therein.




Electronically Filed 07/14/2020 12:38 / / CV 20 934850 / Confirmation Nbr. 2030797 / CLCR1
            Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20 6 of 14. PageID #: 11



             24.      Ohio Revised Code § 4113.15(B) requires an employer who fails to make full wage

     payments for 30 days beyond the regularly scheduled pay day or, where no regularly scheduled

     pay day is applicable, in 60 days, liable for liquidated damages in an amount equal to 6% of the

     amount of the wages still unpaid and in contest or disputed, or $200, whichever is greater.

             25.      Defendants did not pay Plaintiffs all the wages due and owed to them within the

     required period of time for the last six years.

             26.      Defendants are liable to Plaintiffs for such damage for each week they did not make

     full payment of wages to Plaintiffs.

                                                    COUNT FOUR

                                              Class Action Allegations

             27.      Plaintiffs seek to represent all past and present non-exempt employees who worked

     or still work for the Defendants and who suffered lost wages and/or owed compensation because

     of the violations previously set out herein.

             28.      This class is too numerous that joinder of all members is impracticable.

             29.      There are common questions of law and fact to members of this class, to-wit:

     whether the non-exempt employees were paid the over time premium as required by state and

     federal law with respect to wages for all the workers performed over the past three years.

              30.     The claims of the Plaintiffs are typical of the claims for the class.

              31.     The Plaintiffs are capable to fairly and adequately protect the interest of the class.

              32.     Prosecuting separate actions by class members would create the risk of inconsistent

     or varying adjudication with respect to the individual class members and would establish incapable

     standards and conduct for the defendants.




Electronically Filed 07/14/2020 12:38 / / CV 20 934850 / Confirmation Nbr. 2030797 / CLCR1
            Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20 7 of 14. PageID #: 12



              33.     Adjudication with respect to the Plaintiffs to this particular matter would be

     dispositive or the interest of the other members of the class and would not in any manner

     substantially impair their ability to protect their interest.

              34.     In failing to pay the Plaintiffs and other members of the alleged class the

     Defendants did so on grounds that apply to all members of the class making injunctive relief and

     corresponding declaratory relief appropriate with respect to the class as a whole.

              35.     Plaintiffs claim the question of law and fact are common to themselves and class

     members which predominates over any question affecting only individual members and that a class

     action is superior to other methods for fairly and adequately adjudicating this matter.

             WHEREFORE, Plaintiffs respectfully request this court:

              1.      Declare the policies and practices of the Defendants as described herein to be

     unlawful and in violation federal and state law.

             2.       Certify the class Plaintiffs seek to represent and order such affirmative and

     equitable relief to ensure the class members are paid appropriate compensation and damages.

              3.      Grant Plaintiffs and members of the class a permanent injunction prohibiting the

     Defendants from engaging in any policy or practice which fails to pay the Plaintiffs for the

     overtime premium for all hours worked over 40 hours as set forth in Counts I and II of the

     complaint.

             4.       Order Defendants to make Plaintiffs and members of the class whole by appropriate

     back pay if applicable and benefits in amounts to be determined at trial under Counts I, II and III

     of the complaint including liquidated damages and attorney fees under Counts I and II of this

     complaint.




Electronically Filed 07/14/2020 12:38 / / CV 20 934850 / Confirmation Nbr. 2030797 / CLCR1
            Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20 8 of 14. PageID #: 13



              5.      Award Plaintiffs and members of the class pre and post judgment interest on all

     sums owed.

              6.      Award Plaintiffs and members of the class the cost of the action including costs of

     reasonable attorney fees under Counts I and II of this complaint and an additional $200.00 for each

     week the Plaintiffs and members of the class were not paid the full amount due.



                                                                  Respectfully submitted,
                                                                  /s/ Alan I. Goodman_______________
                                                                  Alan I. Goodman (0012660)
                                                                  55 Public Square, Suite 1330
                                                                  Cleveland, Ohio 44113
                                                                  Tele: (216) 456-2486
                                                                  Fax:(216) 456-2487
                                                                  agoodman@aiglaw.com




                                                   JURY DEMAND

              Plaintiff hereby demands a trial by jury on all causes of action.




                                                                  /s/ Alan I. Goodman
                                                                  Alan I. Goodman
                                                                  Co-counsel forPlaintiffs




Electronically Filed 07/14/2020 12:38 / / CV 20 934850 / Confirmation Nbr. 2030797 / CLCR1
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                 Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20 9 ofOHIO
                                                                                        14. 44113
                                                                                             PageID #: 14
                  CASE NO.                                   SUMMONS NO.
               CV20934850                 DI   CM               42123871                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                          DONALD HARRISON,          ET AL             PLAINTIFF
                                     VS
                                                                                                                SUMMONS
                  PINPOINT PAINTING,            LLC,    ET AL         DEFENDANT




          PINPOINT PAINTING, LLC                                                       You have been named defendant in a sums
          8001 SWEET VALLEY DR. #10                                                  complaint (copy attached hereto) filed in Cuyahoga
          VALLEY VIEW OH 44125                                                       County Court of Common Pleas, Cuyahoga County
                                                                                     Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          ALAN I GOODMAN                                                               Your answer must also be filed with the court
          55 PUBLIC SQUARE SUITE                1330                                 within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          CLEVELAND,            OH 44113-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          KELLY ANN GALLAGHER
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
            Jul     14,    2020                        By.
                                                                       Deputy


             COMPLAINT FILED
                                                                                    42123871




CMSN130
          Case:
          UNITED1:20-cv-01830-JG
                     STATES      Doc #: 1-1 Filed: 08/18/20 10 of 14. PageID #: 15
          POSTAL SERVICE




Date Produced: 07/27/2020

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3540
4857 42. Our records indicate that this item was delivered on 07/20/2020 at 11:59 a.m. in CLEVELAND,
OH 44125. The scanned image of the recipientinformation is provided below.

Signature of Recipient:




Address of Recipient:




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




Sent To: 8001 SWEET VALLEY DR. #10 VALLEY VIEW, OH 44125
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20  11 ofOHIO
                                                                                         14. 44113
                                                                                              PageID #: 16
                  CASE NO.                                   SUMMONS NO.
               CV20934850                 D2   CM               42123872                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                          DONALD HARRISON,           ET AL            PLAINTIFF
                                     VS
                                                                                                                SUMMONS
                  PINPOINT PAINTING,            LLC,    ET AL         DEFENDANT




          DOUG RAHMY                                                                   You have been named defendant in a sums
          CO PINPOINT PAINTING,                LLC                                   complaint (copy attached hereto) filed in Cuyahoga
          8001 SWEET VALLEY DR.                #10                                   County Court of Common Pleas, Cuyahoga County
          VALLEY VIEW OH 44125                                                       Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          ALAN I GOODMAN                                                               Your answer must also be filed with the court
          55 PUBLIC SQUARE SUITE                1330                                 within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          CLEVELAND,            OH 44113-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          KELLY ANN GALLAGHER
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
            Jul     14,    2020                        By.
                                                                       Deputy


             COMPLAINT FILED           07/14/2020
                                                                                    42123872




CMSN130
          Case:
          UNITED1:20-cv-01830-JG
                     STATES      Doc #: 1-1 Filed: 08/18/20 12 of 14. PageID #: 17
          POSTAL SERVICE




Date Produced: 07/27/2020

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3540
4857 66. Our records indicate that this item was delivered on 07/20/2020 at 11:59 a.m. in CLEVELAND,
OH 44125. The scanned image of the recipientinformation is provided below.

Signature of Recipient:




Address of Recipient:




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




                        RGHWPOUG/ / ^§§^-5^20934850
Sent To: CO PINPOINT PAINTING, LLC 8001 SWEET VALLEY DR. #10 VALLEY VIEW, OH 44125
SUMMONS IN A CIVIL ACTION                           COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND,
                                Case: 1:20-cv-01830-JG Doc #: 1-1 Filed: 08/18/20  13 ofOHIO
                                                                                         14. 44113
                                                                                              PageID #: 18
                  CASE NO.                                   SUMMONS NO.
               CV20934850                 D3   CM               42123873                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                          DONALD HARRISON,           ET AL            PLAINTIFF
                                     VS
                                                                                                                SUMMONS
                  PINPOINT PAINTING,            LLC,    ET AL         DEFENDANT




          ZAK FORSYTHE                                                                 You have been named defendant in a sums
          CO PINPOINT PAINTING,                LLC                                   complaint (copy attached hereto) filed in Cuyahoga
          8001 SWEET VALLEY DR.                #10                                   County Court of Common Pleas, Cuyahoga County
          VALLEY VIEW OH 44125                                                       Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          ALAN I GOODMAN                                                               Your answer must also be filed with the court
          55 PUBLIC SQUARE SUITE                1330                                 within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          CLEVELAND,            OH 44113-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          KELLY ANN GALLAGHER
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
            Jul     14,    2020                        By.
                                                                       Deputy


             COMPLAINT FILED
                                                                                    42123873




CMSN130
          Case:
          UNITED1:20-cv-01830-JG
                     STATES      Doc #: 1-1 Filed: 08/18/20 14 of 14. PageID #: 19
          POSTAL SERVICE




Date Produced: 07/27/2020

CERTIFIED MAIL SOLUTIONS INC.:

The following is the delivery information for Certified Mail™/RRE item number 9314 8001 1300 3540
4857 80. Our records indicate that this item was delivered on 07/20/2020 at 11:59 a.m. in CLEVELAND,
OH 44125. The scanned image of the recipientinformation is provided below.

Signature of Recipient:




Address of Recipient:




Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.




WW^R^§WN2fiW^E/ZAK/^^)-8(5^og3485o
Sent To: CO PINPOINT PAINTING, LLC 8001 SWEET VALLEY DR. #10 VALLEY VIEW, OH 44125
